McMurray, Presiding Judge.
“Appellant has failed to follow the proper procedures required by law when appealing from a decision of a superior court to which a writ of certiorari has been taken from a decision of a lower court. OCGA § 5-6-35 (Code Ann. § 6-701.1). Therefore, his appeal must be dismissed. McCrary v. City of Atlanta, 158 Ga. App. 406 (280 SE2d 906) (1981); Bradfield v. Jackson, 156 Ga. App. 81 (274 SE2d 164) (1980).” Crawford v. Goza, 168 Ga. App. 565 (310 SE2d 1).

Appeal dismissed.


Sognier, C. J., and Cooper, J., concur.

*666Decided October 29, 1991.
Joe H. Bembry, pro se.
James E. Kirkland, for appellees.